Exhibit 10.18

 

LOGO [g59320g493201.jpg]

 

24th October 2003

 

John Kirkham

1 Cenacle Close,

West Heath Road,

London

NW3 7UE

         

Open Text UK Ltd

Webster House

22 Wycombe End Beaconsfield

Bucks. HP9 1 NB

United Kingdom

info.uk@opentext.com

www.opentext. com

TEL: +44 (0)1 494 679700

FAX: +44 (0)1 494 679707

 

Dear John

 

I have much pleasure in offering you the position Senior Vice President, Europe
Global Services of with Open Text UK Ltd, hereafter referred to as “the
Company”. In this position you will report to Kirk Roberts, EVP Worldwide
Services.

 

DATE OF COMMENCEMENT OF EMPLOYMENT

 

Your employment will commence on a date to be mutually agreed.

 

The date that will be used for the assessment of continuous employment is the
date of commencement of employment (as stated above) and no employment with a
previous employer counts as part of your continuous employment with the Company.

 

COMPENSATION AND BENEFIT

 

You shall receive the salary in this Agreement together with the benefits set
out in this Agreement. In addition, you may receive employee benefits according
to the Company’s applicable corporate policies. You understand that unless
otherwise required by law, any such benefit (including, without limitation, any
bonus, motor vehicle or motor vehicle allowance, medical benefit, health or life
assurance or pension plan) may be varied, enlarged, or diminished by the Company
in its sole discretion from time to time on notice in writing.

 

Certain benefits provided by the Company will be taxable benefits and liable to
income tax at rates specified by the Inland Revenue. If you need further
information or advice on this or any other tax issue, you should take
independent advice.

 

REMUNERATION

 

The Company will pay you a salary (“your salary”) of £160,000 per annum in
twelve equal instalments. Your Salary will accrue on a daily basis and will be
paid monthly in arrears by direct credit transfer to your designated bank
account. The transfer will take place according to normal Company policy. Your
Salary will be reviewed in line with Company policy and your Salary may be
increased following such review, first review will be 12 months after your start
date.

 

VARIABLE COMPENSATION

 

In addition to your Salary you may earn a yearly performance bonus of £80,000
payable quarterly, depending on your performance. Further details regarding the
calculation of your bonus will be provided to you by your manager.

 

Registered Office: Open Text UK Ltd, Webster House, 22 Wycombe End,
Beaconsfield, Bucks, HP9 1 NB.

Registered Number: 03148093    Place of registration: England and Wales.



--------------------------------------------------------------------------------

LOGO [g59320g493201.jpg]

 

CAR ALLOWANCE

 

The Company will pay you a car allowance of £700 per month. You will receive
reimbursement for all petrol used on company business at the company rate, as
may from time to time be applicable, for those in receipt of a car allowance. If
any vehicle is to be used for Company business, it is the employee’s
responsibility to take out appropriate insurance for this purpose.

 

STOCK OPTIONS

 

You will be eligible for options for 10,000 shares of Open Text stock issuable
under and subject to the terms of the Open Text 1998 Stock Option Plan and which
issuance is subject to approval by the Board of Directors and Open Text
Shareholders. The price at which these options will be made available to you is
the closing price of the shares on the trading day immediately preceding your
hire date on the quotation system or stock exchange on which the greatest volume
of trading of Open Text shares has occurred on such trading day. These options
will vest over a four, (4), year period in the amounts as follows: 2500 on the
first anniversary of your hire, 2500 on the second anniversary, 2500 on the
third, and 2500 on your fourth anniversary of hire. Any and all options which
have not vested as at the date of any termination of your employment with Open
Text for any reason whatsoever shall as at such termination date immediately
cease and terminate and be of no further force or effect whatsoever

 

EMPLOYEE PERFORMANCE

 

You shall use your best efforts to perform your work diligently, loyally,
conscientiously, and with that level of skill which is appropriate to your
position with the Company. You shall comply with all of the Company’s current
rules, procedures and standards governing the conduct of employees and their
access to and use of the Company’s property, equipment and facilities. You
recognise and understand that such rules, procedures and standards may be
amended, enlarged or diminished by the Company in its sole discretion from time
to time.

 

You understand and acknowledge that you shall perform the duties of your job and
that you shall perform such other, lesser, or additional duties and
responsibilities as may be assigned to you from time to time by your management.

 

Your job may require you to undertake foreign travel for business purposes and
you will be required to comply with all reasonable requests in this regard from
your manager. Such travel should be approved prior to departure, and reasonable
expenses will be paid, in line with current Company policy.

 

You recognise and agree that the Company may manage and direct its business
affairs as it sees fit in its sole discretion.

 

NOTICE

 

Your employment may be terminated at any time by prior notice, in writing from
the Company. The period of notice to which you are entitled from the Company is
three months. You will be required to give the Company three month’s written
notice of termination. The Company reserves the right to terminate your
employment by payment in lieu of notice.



--------------------------------------------------------------------------------

LOGO [g59320g493201.jpg]

 

You agree that the amounts stated above are your entire and sole entitlement
from the Company, are entirely reasonable and that you will not seek any further
notice, severance pay, damages or make any other claims whatsoever against the
Company of any nature or kind relating to your employment with the Company or
the cessation or termination of that employment

 

PRIVATE MEDICAL COVER

 

You, your spouse and dependant children, will be provided with private medical
cover, full details to be provided when you start and may be dependent on a
satisfactory medical report.

 

SICKNESS ABSENCE

 

If you are absent through sickness, the Company will make payments to you in
accordance with its current policy. It is important that you familiarise
yourself with the reporting procedures for Sickness Absence.

 

PERMANENT HEALTH AND LIFE ASSURANCE

 

The Company will provide you with permanent health and life assurance, full
details to be provided when you start and may be dependent on a satisfactory
medical report.

 

PENSION PLAN

 

You will be entitled to be a member of the Company’s Group Personal Pension Plan
(“the Plan”), particulars of which can be obtained from your manager. The
Company will contribute 5%, of your base salary plus 5% of 50% of your on target
bonus, to be matched by personal contributions. While participation in the Plan
is voluntary, your membership shall be subject to the provisions thereof as may
be amended from time to time. All employees are encouraged to join the scheme.

 

HOLIDAYS

 

You will be entitled to twenty-two (22) day’s holiday in each calendar year in
addition to statutory holidays. These holiday days will be taken at such time as
may be agreed with your manager. The Company also awards three additional Open
Text days, on dates designated by the Company. The Company’s holiday year starts
of 1 January of each year. A maximum of five (5) days may be carried forward to
a subsequent calendar year, with the approval of your manager, and there is no
entitlement to payment in lieu of any outstanding holiday during your
employment.

 

For the year during which your employment commences or terminates, you shall be
entitled to such proportion of your annual holiday entitlement as the period of
your employment in such year bears to the one calendar year. Upon termination of
your employment, for whatever reason, you shall, as appropriate, be entitled to
either salary in lieu of any outstanding holiday entitlement or be required to
pay to the Company any salary received in respect of holiday taken in excess of
your proportionate holiday entitlement.

 

HOURS OF WORK

 

Your hours of work will be 37.5 per week excluding a lunch period of 60 minutes.
Unless otherwise advised by your manager, you will be required to work normal
business hours (9.00am – 5.30pm, Monday to Friday, excluding statutory
holidays). At times it may be necessary for you to work outside these times in
order to meet operational requirements and emergencies.



--------------------------------------------------------------------------------

LOGO [g59320g493201.jpg]

 

PLACE OF EMPLOYMENT

 

Your place of employment is at the Company’s offices in Beaconsfield or at some
other location as the Company may direct from time to time.

 

SECURITY

 

You are required to comply with all security rules provided by the Company. You
should familiarise yourself with the security regulations in your workplace.

 

COMPANY PROPERTY

 

The Company may provide you with property (including computer equipment) and you
should familiarise yourself with the Company’s regulations governing their use.
At any time upon the Company’s request, you shall return promptly to the Company
all such property and any other property owned by the Company, including all
originals and copies of any confidential information and/or work you have
developed in the course of your employment.

 

On leaving the Company you must deliver to the Company all property, documents,
software and correspondence owned by the Company or otherwise relating to the
Company’s affairs, including books of instructions and references and identity
passes.

 

PRIVATE PROPERTY

 

No responsibility is accepted by the Company for damage to or loss of personal
property whilst it is on Company premises and employees must look after their
personal belongings.

 

SAFETY

 

The Company is concerned to ensure the safety of all employees, the public and
its activities. You have a legal responsibility at all times to prevent
accidents by utilising safe methods of work. You are required to comply with all
safety rules, as well as using health and safety equipment provided by the
Company. You should familiarise yourself with the safety regulations in your
workplace.

 

GRIEVANCE PROCEDURE

 

If, during the course of your employment, you have a grievance, you should in
the first instance discuss the matter with your immediate line manager or
supervisor. If you cannot resolve your grievance with your immediate line
manager or supervisor, you have the right to require him or her to refer the
matter to the next level of management for appeal.

 

DISCIPLINARY PROCEDURE

 

All employees are required to observe company rules, as well as established
standards of discipline and conduct while on Company business, either at your
place of work or off-site, or at any time where this may impact upon the
business of the Company. This is to ensure the safety and well-being of
yourself, other employees and the Company.



--------------------------------------------------------------------------------

LOGO [g59320g493201.jpg]

 

EMPLOYEE CONFIDENTIALITY AND NON-SOLICITATION

 

You agree to be bound by the terms of the Employee Confidentiality and
Non-Solicitation Agreement set out in the attachment to this Agreement.

 

GENERAL

 

It is agreed that any dispute regarding or arising out of your employment with
the Company, including but not limited to this Agreement and the termination of
your employment with the Company shall be governed and construed according to
the laws of England and the parties hereby submit to the exclusive jurisdiction
of the English Courts.

 

This Agreement shall be deemed to be effective as of the first day of your
employment by the Company.

 

I look forward to you joining us. Please sign the Employee Declaration on the
duplicate copy of this Agreement and return it to us as an indication of your
acceptance of the Company’s offer of employment on the terms set out herein
within five working days of the date of this letter. When returning your
Employee Declaration, please also return the completed Personnel Details Form
and the Employee Confidentiality Agreement as this will enable us to set you up
on our internal systems for your start date.

 

Yours sincerely

 

LOGO [g59320g493202.jpg] Kirk Roberts EVP, Worldwide Services

 

EMPLOYEE DECLARATION

 

I have read and accept and agree to be bound by the terms and conditions set out
in this Agreement and Employee Confidentiality and Non-Solicitation Agreement.

 

Employee Name: John Kirkham

 

Employee Signature:   LOGO [g59320g493203.jpg]   Date:   23/10/03